Citation Nr: 1112835	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-28 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals, ulnar collateral ligament strain, right thumb (dominant extremity), currently rated as 10 percent disabling.

2.  Entitlement to service connection for a lower back disability as secondary to the service-connected knee disabilities.  

3.  Entitlement to service connection for fracture of the distal fibula, proximal fibula, and tibia (claimed as left ankle), as secondary to the service-connected knee disabilities.  

4.  Entitlement to compensation under 38 U.S.C. § 1151 for deep vein thrombosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to December 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2005 and June 2006 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in December 2008.  A transcript of the hearing is associated with the Veteran's claims folder.   This matter was remanded in May 2009 for further development.  

The low back, left ankle, and section 1151 issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's service-connected residuals, ulnar collateral ligament strain, right thumb (dominant extremity) are manifested by pain and a gap of less than 2 inches (5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected residuals, ulnar collateral ligament strain, right thumb (dominant extremity) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5228 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated November 2004 and April 2006.

At this point the Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court further indicated, among other things, that if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement to the claimant.  

However, the Board believes that the nature of the present appeal is somewhat different from the situation addressed in Vasquez-Flores.  The present appeal involves the issue of a higher initial rating for residuals, ulnar collateral ligament strain, right thumb (dominant extremity), not a claim for an increased rating.  A review of the record shows that the RO, in connection with the Veteran's original service connection claim provided the Veteran with adequate VCAA notice in a November 2004 letter prior to the June 2005 adjudication of the claim which granted service connection.  In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A.  5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-117 (2007).  In line with the reasoning set forth in these judicial decisions, it appears that the notice requirements addressed by the Court in Vasquez-Flores, supra, do not apply to initial rating claims such as the one now on appeal to the Board. 

The April 2006 notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

With regard to the right thumb rating issue, VA has obtained service treatment records, assisted the appellant in obtaining evidence; afforded the Veteran physical examinations; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the right thumb issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   In determining the proper rating to be assigned, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the time period under consideration in the particular case.  from the time the increased rating claim was filed until a final decision is made.  Fenderson v. West, 12 Vet.App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected residuals, ulnar collateral ligament strain, right thumb (dominant extremity) have been rated by the RO under the provisions of Diagnostic Code 5228.  Under this regulatory provision, a 20 percent rating is assigned when there is a gap of more than 2 inches (5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers; a 10 percent rating is assigned for a gap of one to 2 inches (2.5 to 5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers; and a noncompensable rating is assigned when there is a gap of less that one inch (2.5 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  There is no differentiation between the ratings assigned for the major and minor hands under this code.

At the Veteran's November 2004 VA examination, he complained of right thumb pain with decreasing grip.  He reported that he has difficulty carrying, grabbing, pushing or pulling.  He stated that this makes it difficult for him to do his job as an electrician.  He described the pain as a stab or cut at the base of the right MCP joint.  He denied swelling or locking.  He stated that the pain is an 8/10 on a regular basis, and that in increases with use (as in writing a letter).  Upon examination, right thumb revealed decreased grip as compare to the left side.  The examiner noted that the Veteran is right hand dominant.  He had normal range of motion in the thumb at the metacarpophalangeal (MCP) joint as well as the interphalangeal (IP) joint.  There was weakness with opposition of the thumb to the index finger.  There was also slight atrophy of the right thenar eminence.  There was slight palpable tenderness at the base of the right thumb at the MCP joint as well.  

The Veteran underwent another VA examination in April 2006.  He complained of pain in his right thumb ever since he began using a cane (approximately a year prior to the examination).  He stated that he has difficulty working with a keyboard; difficulty writing or using utensils for more than ten minutes; and that he is unable to grip things tightly.  Medication produces only partial relief.  Upon examination, the Veteran was able to oppose the thumb to the second, third, fourth, and fifth digits with 5/5 motor strength.  He had tenderness to palpation of the metacarpal.  He had 5/5 motor strength in all planes about the thumb; and he was able to bring the thumb to his palm.  There was no pain on range of motion, and no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.  He was diagnosed with an ulnar collateral ligament strain of the right thumb.    

The Veteran underwent a third VA examination in December 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that since his most recent examination, he has experienced pain with pressure on the MCP joint.  He also reported paresthesias that radiates into axilla.  Upon range of motion testing, the gap between the right thumb pad and the fingers was less than one inch; and there was no objective evidence of pain.  There was no objective evidence of pain following repetitive motion; nor was there any additional limitation of motion.  There was no decreased strength for pushing, pulling, or twisting; there was no decreased dexterity for twisting, probing, writing, touching, and expression.  There was no objective evidence of additional functional loss of the right thumb due to weakness, fatigue, or incoordination.  X-rays revealed mild joint narrowing at the distal interphalangeal (DIP) joint.  There was no evidence of any acute osseous abnormality and no rheumatoid change.  He was diagnosed with remote right thumb ulnar collateral ligament sprain with residual subjective pain, weakness, and paresthesias.  There was no objective evidence of abnormal range of motion, traumatic arthritis, or neuropathic deficit.  The disability had a moderate effect on the Veteran's ability to play sports and exercise.  It had a mild effect on his ability to do chores, shop, and perform recreational activities.  

The Board notes that in order to warrant a rating in excess of 10 percent, the Veteran's disability must be manifested by a gap of more than 2 inches (5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  At the Veteran's November 2004 and April 2006 examinations, he achieved full range of motion.  At his December 2009 examination, the gap between the right thumb pad and the fingers was less than one inch; and there was no objective evidence of pain.  Consequently, the Veteran does not meet the regulatory requirements for an increased rating.  

The Veteran argued in a July 2010 statement in support of the claim (VA Form 21-4138), that the rating criteria don't address the fact that the pain has gotten worse.  The Board notes that the Veteran's 10 percent rating adequately addresses the Veteran's pain.  The Board notes that based solely on the range of motion, a noncompensable evaluation would be assigned inasmuch as a noncompensable evaluation is warranted when there is a gap of less that one inch (2.5 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  As noted, at the Veteran's December 2009 examination, the gap was less than one inch.   

In regards to DeLuca criteria, all three examiners noted that there was no objective evidence of additional functional loss of the right thumb due to weakness, fatigue, or incoordination.  There is no medical evidence to show that there is any additional loss of motion of the right thumb due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's pain and range of motion symptoms squarely match the type and degree of the examples set forth under the criteria for the current 10 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to a rating in excess of 10 percent for residuals, ulnar collateral ligament strain, right thumb (dominant extremity) is not warranted.  To this extent, the appeal is denied. 


REMAND

With regard to the remaining issues, the Board regrets further delay in appellate review, but the record as it stands requires clarification and additional development of the medical evidence. 

Further review of the file reveals that when the Veteran initially filed his claim of service connection for back disability, his essential contention was that the back disability was secondary to his service-connected right knee disability.  However service connection was subsequently also granted for left knee disability, and the Veteran has on occasion asserted that his low back disability is due to his knee disabilities.  The question of secondary service connection as due to the left knee disability does not appear to be properly developed and further action in that regard is therefore necessary.  It also seems reasonable to direct further development of the question of whether any left ankle disability is secondary to the service-connected right and left knee disabilities. 

With regard to the claim for compensation for deep vein thrombosis, under 38 U.S.C.A. § 1151, disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA. In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonable foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

VA has obtained a medical opinion regarding the deep vein thrombosis claim.  However, the conclusions reported by the December 2009 examiner is somewhat equivocal and in need of clarification.  Specifically, on one hand the examiner appears to finds that use of an IV poses a small but definite risk of both phlebitis and deep vein thrombosis, but the examiner later comments that the phlebitis with deep vein thrombosis was not foreseeable.  Clarification is necessary since, as noted above, pertinent law provides that compensation can be awarded under section 1151 if the proximate cause of the additional disability is an event not reasonably foreseeable. 


Accordingly, the case is hereby REMANDED to the RO for the following actions:

1.  The Veteran should be scheduled for orthopedic examination of the low back, bilateral knees, and left ankle.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that current low back disability is proximately due to or caused by the service-connected bilateral knee disabilities?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that current low back disability has been aggravated by the service-connected bilateral knee disabilities?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that current left ankle disability is proximately due to or caused by the service-connected bilateral knee disabilities?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that current left ankle disability has been aggravated by the service-connected bilateral knee disabilities?

A detailed rationale should be furnished for all opinions.  

In the event the Veteran fails to report for the scheduled examination, the claims file should nevertheless be forwarded to an orthopedic examiner for review and responses to the above-posed questions. 

2.  The claims file should then be sent to the VA examiner who reviewed the claims file in December 2009 for additional review and clarification of the opinion.  The examiner should be asked to specifically indicate whether or not the proximate cause of the Veteran's deep vein thrombosis was an event not reasonably foreseeable?  Appropriate discussion of the reasons for the response should be furnished. 

If the December 2009 VA examiner is no longer available, the claims file should be forwarded to another appropriate VA examiner for review and response to the above-posed question.

3.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and determine if the remaining issues on appeal can be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The case should then be returned to the Board for appellate review.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


